Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose a system and method for intelligent blockchain ride sharing distribution of autonomous electric vehicles, the system comprising: multiple electric vehicles having: a battery operatively connected to the hub motor, the battery being at least partially charged through inductive charging through the galvanized dark-colored exterior surface of the body frame; at least one processor operable to regulate distribution of the electric vehicles; and a memory operatively coupled to the processor to form a given computing device that is part of a set of multiple computing nodes operable to maintain a secure chain of data blocks, the processor and memory configured to: maintain the secure chain of data blocks at the given computing node, whereby the secure chain of data blocks maintained at each computing node comprises one or more data blocks that respectively represent one or more vehicle distribution transactions associated with the electric vehicles; add at least one data block to the secure chain of data blocks maintained at the given computing node in response to determining that the vehicle distribution data is associated with the at least one data block is valid, whereby the vehicle distribution data is representative of the distribution of the electric vehicles.  
Nor does the prior art disclose a system for intelligent blockchain ride sharing distribution of autonomous electric vehicles, the system comprising: multiple electric vehicles having: a body frame defined by an octagonal shape and a galvanized black exterior surface, the body frame comprising a sliding door; a dual horizontal light beam with a vertical connection operable on the body frame; a chassis carrying the body frame, the chassis comprising a front portion defined by an interior cabin, the interior cabin having at least one seat, at least one communication interface operable with a computer having a software program; a pair of steerable front wheels disposed near the front portion of the chassis; at least two laterally spaced rear wheels; at least one hub motor operational with at least one of the wheels, the hub motor operational to drive the wheels;  a battery operatively connected to the hub motor, the battery being at least partially charged through inductive charging through the galvanized black exterior surface of the body frame; at least one photovoltaic solar panel disposed on the body frame of the electric vehicles, the photovoltaic solar panel being operatively connected to the battery for at least partially charging the battery; at least one processor operable to regulate distribution of the electric vehicles; and a memory operatively coupled to the processor to form a given computing device that is part of a set of multiple computing nodes operable to maintain a secure chain of data blocks, the processor and memory configured to: maintain the secure chain of data blocks at the given computing node, whereby the secure chain of data blocks maintained at each computing node comprises one or more data blocks that respectively represent one or more vehicle distribution transactions associated with the electric vehicles; add at least one data block to the secure chain of data blocks maintained at the given computing node in response to determining that the vehicle distribution data is associated with the at least one data block is valid, whereby the vehicle distribution data is representative of the distribution of the electric vehicles.  
Nor does the prior art disclose a method for intelligent blockchain ride sharing distribution of autonomous electric vehicles, the method comprising: providing multiple electric vehicles, the electric vehicles having a body frame defined by an octagonal shape and a galvanized black exterior surface, a dual horizontal light beam with a vertical connection operable on the body frame, a battery operatively connected to a hub motor for driving wheels of the vehicles; at least partially charging the battery by inductive charging through the galvanized black exterior surface of the body frame; at least partially charging the battery with at least one photovoltaic solar panel disposed on the body frame of the electric vehicles; regulating distribution of the electric vehicles through at least one processor and a memory; maintaining a secure chain of data blocks, the data blocks representing one or more vehicle distribution transactions associated with the electric vehicles; requesting, on demand, the electrical vehicles for transport through a mobile communication device; requesting, by reservation, the electrical vehicles for transport through the mobile communication device; and requesting, through traffic detection, the electrical vehicles for transport through the mobile communication device.  These limitations are neither taught nor obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661